Title: To Alexander Hamilton from David C. DeForest, 5 April 1800
From: DeForest, David, C.
To: Hamilton, Alexander


          
            The Honl. Majr. Genl. Hamilton
            Sir—
            Camp at Oxford Apl. 5. 1800
          
          Lieut. Col. Comg. Rice informs me it was his understanding, that no Officer, appointed to fill a vacancy in the twelve Regiments &c, was to take Rank of any one previously appointed—and that the Rank of his Regiment, had been established on that principle—but, by the establishment of Relative Rank in the 15th. Regiment, as communicated by Col Hunewell, I am superceded by Lieut A. Hunt who was appointed in July, Five or Six months after I had —y Uniform mounted—
          Col Hunewell was written to on the subject a long time since, but has not yet answered the Letter—You will therefore Sir, be pleased to excuse the liberty I take, in requesting you to inform me, whether or not, the principle mentioned by Col Rice, has been established, and if so, why it does not have effect in the Fifteenth Regiment—
          I will thank you Sir to inform me whether Regimental transfers are practicable, so far, as that my being a First Lieutenant, I could exchange places with a first Lieut. of another Regt. (were we both wishing it) holding each others Rank and standing in an other Regt. the Regiments to which we were transfered
          I have the honor to be with great respect Sir, your Obdt. Huml. Servt.
          
            David C. DeForest
            Lieut. 15th. Regt
          
        